      Case 2:18-cv-13714-SSV-JVM Document 10 Filed 01/28/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

HAROLD E. NEWSOME                   *     CIVIL ACTION NO. 2:18-CV-13714
                                    *
                                    *
VERSUS                              *     JUDGE VANCE
                                    *
                                    *
HARTFORD LIFE AND                   *     MAGISTRATE JUDGE VAN MEERVELD
ACCIDENT INSURANCE                  *
COMPANY                             *
******************************************************************************
              HARTFORD'S MOTION FOR SUMMARY JUDGMENT

       NOW INTO COURT, through undersigned counsel, comes Hartford Life and Accident

Insurance Company (“Defendant” or “Hartford”), who submits this Motion for Summary

Judgment and who respectfully requests that this Honorable Court grant Hartford’s Motion for

Summary Judgment and dismiss the Plaintiff’s lawsuit and all claims with prejudice at Plaintiff’s

cost. In this regard, Hartford respectfully submits as follows:

                                                 1.

       Plaintiff filed the above-captioned lawsuit against Hartford, who in response, filed its

Defenses and Answer pleading in which it raised numerous affirmative defenses and denied the

substantive allegations of Plaintiff’s Complaint.

                                                 2.

       Plaintiff filed the above-captioned lawsuit pursuant to the Employee Retirement Income

Security Act of 1974 (“ERISA”; 29 U.S. C. §1001, et seq.). Specifically, Plaintiff contests

Hartford’s denial of his claim for waiver of premium benefits and permanent and total disability

benefits under a group life policy sponsored by his employer, Green Bay Packaging, Inc., which

was insured through a group life policy issued by Hartford under Policy No. GL-402620 (the

“Group Life Policy”). Plaintiff seeks this Honorable Court’s review of Hartford’s decision to
       Case 2:18-cv-13714-SSV-JVM Document 10 Filed 01/28/20 Page 2 of 5



deny his claim for waiver of premium or permanent and total disability benefits under the Group

Life Policy.

                                                3.

        The Group Life Policy expressly provides Hartford with discretionary authority to

determine eligibility for benefits and to interpret the Group Life Policy.      As a result, this

Honorable court must apply an arbitrary and capricious or abuse of discretion standard when

reviewing Hartford’s decision to deny Plaintiff’s claim for waiver of premium or permanent and

total disability benefits.

                                                4.

        Additionally, this Honorable Court’s review is limited to the Group Life Policy and the

Administrative Record developed and compiled in the claim and appeal process to determine

whether or not Hartford’s decision was arbitrary and capricious or whether it abused its

discretion.

                                                5.

        Hartford denied Plaintiff’s claim for waiver of premium and permanent and total

disability benefits under the Group Life Policy. Hartford determined that based on the totality of

the information and medical evidence presented, Plaintiff was not disabled for a continuous nine

(9) month period following Plaintiff’s last day of work in order to be eligible for waiver of

premium as required by the Group Life Policy. Additionally, Hartford determined that based on

the totality of the information and medical evidence present, Plaintiff was not disabled for a

continuous six (6) month period following Plaintiff’s last day of work to be eligible for

permanent and total disability benefits as required by the Group Life Policy.




                                                2
       Case 2:18-cv-13714-SSV-JVM Document 10 Filed 01/28/20 Page 3 of 5



                                                       6.

        In the claim review process, Hartford obtained and considered medical records and

information submitted by the Plaintiff and his treating physicians. On appeal, Hartford obtained

an Independent Medical Review by a qualified physician.

                                                       7.

        Based on the information developed in the claim and appeal process, Hartford determined

that Plaintiff was not eligible for waiver of premium or permanent and total disability benefits.

Hartford engaged in a comprehensive claim and appeal review process and Plaintiff was given a

full and fair review of his claim.

                                                       8.

        Hartford’s denial of Plaintiff’s claim for waiver of premium or permanent and total

disability benefits under the Group Life Policy was not arbitrary and capricious and was not an

abuse of discretion. A rational connection exists between the information presented to Hartford,

the factual determinations made by Hartford, and Hartford’s decision to deny Plaintiff’s claim

for waiver of disability benefits under the specific terms and conditions of the Group Life Policy.

                                                       9.

        Hartford is submitting herewith the following exhibits and submissions in support of its

Motion for Summary Judgment, which are incorporated herein by reference as if copied in

extensio pursuant to FRCP Rule 10(c):

        a. Exhibit “A” – Group Life Policy (Bates Nos. H0001-HH0060)

        b. Exhibit “B” – Administrative Record (Bates Nos. H0061-H0326)1


1
         The Administrative Record has been redacted to cover references to personally identifying information or
protected information such as social security numbers, dates of birth, account numbers, addressed and names of
minor children contained in said records in accordance with the E-Government Act of 2002 or applicable Rules of
Court. Substantive information has not been redacted from the records.
                                                       3
      Case 2:18-cv-13714-SSV-JVM Document 10 Filed 01/28/20 Page 4 of 5



       c. Exhibit “C” – Statement of Undisputed Material Facts (with supporting references

           and citations to the Group Life Policy and the Administrative Record)

                                              10.

       Hartford is also submitting herewith a Memorandum in Support of its Motion for

Summary Judgment.

                                              11.

       The referenced exhibits and the referenced pleadings are incorporated herein by reference

as if copied in extensio pursuant to FRCP Rule 10(c).

                                              12.

       Based on the foregoing, the Group Life Policy, the Administrative Record, Hartford’s

Statement of Undisputed Material Facts, Plaintiff’s Complaint, Hartford’s Defenses and Answer

pleading and all submissions made to this Honorable Court, along with the record of these

proceedings and the comprehensive analysis set forth in Hartford’s Memorandum in Support of

its Motion for Summary Judgment being filed herewith, Hartford respectfully submits that

Plaintiff’s lawsuit and all claims asserted by Plaintiff against Hartford must be dismissed with

prejudice at Plaintiff’s cost. Additionally, Hartford reserves the right to seek an award of

attorney’s fees incurred in defense of this action pursuant to 29 U.S.C. §1132(g) and FRCP Rule

54.

       WHEREFORE, premises considered, Hartford respectfully requests that its Motion for

Summary Judgment be granted and that Plaintiff’s lawsuit and all claims asserted by Plaintiff

against Hartford be dismissed with prejudice at his cost. Hartford further reserves the right to

seek an award of attorney’s fees and costs pursuant to 29 U.S.C. §1132(g) and FRCP Rule 54.




                                               4
Case 2:18-cv-13714-SSV-JVM Document 10 Filed 01/28/20 Page 5 of 5



                             Respectfully submitted,

                             s/ Joel P. Babineaux_________________
                             JOEL P. BABINEAUX (LA #21455) (T.A.)
                             E-mail: jbabineaux@bpasfirm.com
                             KAREN T. BORDELON (LA #20114)
                             E-mail: kbordelon@bpasfirm.com
                             Babineaux, Poché, Anthony
                                 & Slavich, LLC
                             Attorneys for Hartford Life and Accident
                             Insurance Company
                             P.O. Box 52169
                             Lafayette, LA 70505-2169
                             Phone: (337) 984-2505
                             Fax: (337) 984-2503




                                5
